Order filed July 13, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00461-CV
                                    ____________

           IN THE INTEREST OF Z.M.R AND Z.D.B., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-02402J

                                      ORDER

      Appellant’s brief and/or its attachments discloses the name of one or more
children at issue in this parental-rights termination case in violation of Tex. R. App.
P. 9.8(b)(1)(A). The brief also discloses the full name of appellant, from which the
identity of the children may be determined. Tex. R. App. P. 9.8(b)(1)(B).

      Accordingly, the court orders as follows:

          1. Appellant’s brief, filed July 12, 2018, is STRICKEN.
          2. To protect the identity of the children at issue in this case, the parents
             and other family members of the children must be identified only by an
             alias. Tex. R. App. P. 9.8(b)(1)(B).
3. Appellant shall file a brief that complies with Rule 9.8(b)(1) and this
   order by July 23, 2018.

4. If appellant does not file a brief as required by this order, appellant’s
   counsel may be required to show cause why she should not be held in
   contempt of court. In addition, the court may require appointment of
   new counsel due to the failure to timely file appellant’s brief.



                         PER CURIAM




                                2